DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 04/06/2022.
Claim 3 has been canceled. 
Claims 1, 2, 4, 7, 9, 11, and 12-15 have been amended.
Claims 1-2, and 4-15 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments, filed 04/06/2022, with respect to the 35 U.S.C. § 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) of claims 2, 4, 7 - 9, 11, 13, and 14 has been withdrawn. 

Regarding applicant’s arguments regarding 35 U.S.C. § 101 

Regarding Claim 15, the amendments to claim 15 have caused the signal per se rejection to be withdrawn, however the rejection as being directed to a non-statutory subject matter is maintained.  

Applicant argues the claims have been amended and review relevant law regarding 35. U.S.C. § 101 on pages 7-9 of the response

Applicant’s arguments regarding step 2A prongs 1 and 2 start on page 9 of the response.  

Applicant argues “claimed invention is not "directed to" an abstract idea because the claimed invention integrates the judicial exception into a practical application.” And “[t]he claimed invention reflects an improvement to other technology or technical field, i.e., technology related to game money trading in online game industry, which enables a user to trade different types of game money for each other and promotes the development of online game industry.”

Examiner respectfully disagrees.  The technological field that applicant argues is an improvement to the fundamental economic practice of currency exchanges. The MPEP states “[t]he courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce.” (MPEP 2106.04(a)(2)(II)(A)) and further the claims are similar to “vii. placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019).” (Id.).

Applicant further argues the claims are similar to example 42.  Applicant specifically highlights “[t]he claim as a whole integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.) (Response pages 9-10 citing Example 42).  Applicant argues that is equivalent to the claims, specifically the exchange of game moneys, and the selection of new base currencies based on a preset algorithm.  

Examiner respectfully disagrees.  The technological improvement of example 42 was “allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user” this in in contrast to the current claims that represent exchanging game money, and the change of base currency in the exchange.  The exchange of game moneys and selection of a base currency represent fundamental economic practice and therefore is part of the abstract idea and cannot integrate itself into a practical application.  

Applicant has further argued that the amended claims 1 and 12 with  elements featured in claim 3 which had no prior art rejection and therefore represents an improvement to technology.  Examiner respectfully disagrees.  The analysis of novelty and non-obviousness under 35 U.S.C. § 102 and 103 are different than the analysis under 35 U.S.C. § 101 step 2A prong 2 which requires additional elements to integrate the abstract idea into a practical application.   

Therefore, applicant’s arguments under step 2A prongs 1 and 2 are unpersuasive. 

Applicant argues step 2B starting on page 10 of the response.  

Applicant argues that the claims are drawn to improvements that are not well understood, routine or conventions.  And further that “amended claim 1 includes features which the Office Action indicates are not taught, disclosed, or suggested by prior art and provide a particular way to overcome the problems stated in the specification of the present application. That is, amended claim 1 includes specific features "wherein the control unit: determines whether a preset condition for a change of the base money has been fulfilled; and when the condition for a change of the base money has been fulfilled, selects new base money by running a preset algorithm", as opposed to merely claiming the idea of the outcome.” (Response at 12).  Applicant further argues that claims “thereby enabling a user to trade different types of game money for each other and promoting the development of online game industry. Applicant submits that amended claim 1 includes the limitations which are not disclosed by prior art and amount to specific features other than what is well-understood, routine and conventional in the field.” (Id.).  
Examiner restfully disagrees.  MPEP 2106.05(I) states “[e]valuating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.” (Emphasis added).  In order to amount to significantly more than the abstract idea the additional elements must provide significantly more than the abstract idea, alone or in combination with the abstract elements.  However, an improvement to the abstract idea does not provide significantly more than the abstract idea.  At present applicant is arguing abstract elements that represent fundamental economic practice.  Therefore, the abstract elements cannot provide significant5ly more than the abstract idea.  
For at least the reasons stated above the arguments concerning 35 U.S.C. § 101 are unpersuasive.
  
Regarding the applicant’s 35 U.S.C. § 103 arguments. 

Applicant’s arguments, filed 04/06/2022, with respect to 35 U.S.C. § 103 have been fully considered and are persuasive.  The 103 rejection of claims 1, 6-12, and 14-15 has been withdrawn.

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-2, 4-15 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 12 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product claim 15.
Claim 12 recites the limitations of:
A game money trading method, the method comprising:
selecting at least one of a plurality of game moneys corresponding to a plurality of games as base money;
determining exchange rates for the plurality of game moneys to the base money;
receiving a request for an exchange of game moneys from a user; and
processing the requested exchange of game moneys by using the base money based on the determined exchange rates;
determining whether a preset condition for a change of the base money has been fulfilled; 
and selecting new base money by running a preset algorithm when the condition for a change of the base money has been fulfilled.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.    Therefore, claims 1, 12 and 15 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
Regarding claims 12 – 14, in as much as the claims collect, analyze and provide a result, the claims are also abstract under mental processes and can be performed in the mind of a person and with pen and paper (see MPEP 2106.04(a)(2)).
This judicial exception is not integrated into a practical application. In particular, the claims only recite a communication unit, user terminal and a plurality of game servers (Claim 1) The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 12 and 15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification page 40 line 6 – page 43 line 10 about implantation using various generic computer components that would comprise a general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 12 and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2, 4-11, and 13-15 further define the abstract idea that is present in their respective independent claims 1, and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4-11, and 13-14 are directed to an abstract idea.  Thus, the claims 1-2, 4-15 are not patent-eligible.
Prior Art Rejection 
After further search and consideration no rejection is made for claims 1, 2, and 4-15.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693